Title: From John Adams to Rufus King, 18 August 1797
From: Adams, John
To: King, Rufus



Dear Sir
Quincy August 18. 1797

This Letter will be presented to you, by Mr Peter Cunningham a Relation and an old Acquaintance of mine, for whom I have a good regard. He is going to London, with an honest American Soldier as well as Citizen, who is a fortunate Legatee to a good Estate in England. His Papers are very Authentic and he can I presume have no Difficulty. If he should however, your Advice and Countenance to him, will much oblige your Friend and humble Servant

John Adams.